Title: From George Washington to George Weedon, 3 November 1781
From: Washington, George
To: Weedon, George


                  
                     sir.
                      3d Novem. 1781
                     
                  
                  Four hundred & Sixty british & German Convalescent prisoners marched this day under escort of Courtlands New York Regiment—for Fredericksburg—where they are to remain until sufficiently recruited to join their respective Corps—You will be pleased therefore Sir immediately to make the necessary dispositions for the reception of the said prisoners—and for relieving Col. Courtland with a Sufficient Militia Guard—I have written to the Governor both relatively to these & the remaining Invalids in the British Hospital at York—who are likewise to be removed to Fredericksburg.  Arrangements may be made relatively to this object—and for marching the prisoners under proper Escorts to their Corps—as soon as their health will permit—I am &c.
                  
               